 1                                                        HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
        RICHARD BURKS,                                      CASE NO. C17-5304RBL
 9
                                Plaintiff,                  ORDER ON DEFENDANT’S MOTION
10              v.                                          FOR SUMMARY JUDGMENT [51]

11      CROWN BEVERAGE PACKAGING,
        LLC,
12
                                Defendant.
13

14
            THIS MATTER is before the Court on Defendant’s Motion for Summary Judgment [Dkt.
15
     #51]. The Court previously denied the Plaintiff’s Motion for Summary Judgment [Dkt. #48]. In
16
     doing so, the Court rejected the plaintiff’s assertion that the defendant, as a matter of law, failed
17
     to participate in good faith in the interactive process toward an agreed reasonable
18
     accommodation. The Court observed that there was plenty of process and a lot of interaction
19
     between the parties. They discussed extensively Burks’ illness and Crown’s regretful decision
20
     that the plant was too dangerous for Burks to continue in his job as a night supervisor.
21
            As for the current motion, the Court has reviewed all of the material and was aided by the
22
     oral argument. The Court has labored and stewed far too long to reach a result on the merits.
23

24

     ORDER ON DEFENDANT’S MOTION FOR
     SUMMARY JUDGMENT [51] - 1
 1   Regrettably, the Court reaches the same conclusion on this motion as it did on the Plaintiff’s.

 2   Defendant’s Motion for Summary Judgment [Dkt. #51] is DENIED.

 3          The Court is sympathetic to the dilemma presented to the employer by the obvious

 4   interaction of the plant’s electromagnetic energy-emitting equipment with Burks’ Subcutaneous

 5   Implantable Cardioverters Defibrillator (ICD). The interaction has the potential to harm, even

 6   kill, Burks. The Court is also moved by the hard-luck story of Burks’ health issues and the

 7   double-whammy of losing a job he very much enjoyed. At the same time, the court bristles at the

 8   rhetoric of accusation and slander that is so-often invited by the established law of the

 9   workplace. Not everyone is a bigot or penurious skin flint. The issues central to this dispute are

10   legitimate and will require thoughtful consideration by the trier of fact. Foremost among them

11   are as follows:

12                    Whether Plaintiff can perform the essential functions of his job as a Shift

13                     Supervisor, with or without reasonable accommodation;

14                    Whether Burks’ ICD posed a direct threat to his life while at work;

15                    Whether an effective accommodation for the perceived risks could have been

16                     implemented.

17          The parties will coordinate with the Court’s Deputy Clerk to find a trial date as soon as

18   practicable, given the existing commitments.

19          Dated this 2nd day of November, 2018.

20

21                                                           A
                                                             Ronald B. Leighton
22                                                           United States District Judge

23

24

     ORDER ON DEFENDANT’S MOTION FOR
     SUMMARY JUDGMENT [51] - 2
